 1

 2

 3

 4

 5                        UNITED STATES DISTRICT COURT
 6                                   EASTERN DISTRICT OF CALIFORNIA

 7

 8   MICHAEL MATHEW ROE,                               Case No. 1:17-cv-01221-DAD-BAM (PC)
 9                      Plaintiff,                     ORDER REGARDING STIPULATION FOR
                                                       VOLUNTARY DISMISSAL WITH
10          v.                                         PREJUDICE
11   DAVE DAVEY, et al.,                               (ECF No. 31)
12                      Defendants.
13

14          Plaintiff Michael Mathew Roe (“Plaintiff”) is a state prisoner proceeding pro se and in

15   forma pauperis in this civil rights action pursuant to 42 U.S.C. § 1983. On March 21, 2019,

16   defense counsel filed a stipulation for voluntary dismissal with prejudice pursuant to Federal Rule

17   of Civil Procedure 41(a)(1)(A)(ii). (ECF No. 31.) The stipulation is signed by Plaintiff and

18   counsel for Defendant Gutierez, indicating that the case has been resolved in its entirety, should

19   be dismissed with prejudice, and each side shall bear its own litigation costs and attorney’s fees.

20          Accordingly, in light of the parties’ voluntary dismissal, this action is terminated by

21   operation of law without further order from the Court. Fed. R. Civ. P. 41(a)(1)(A)(ii). Each party

22   shall bear his or her own litigation costs and attorney’s fees. The Clerk of the Court is directed to

23   close this case.
     IT IS SO ORDERED.
24

25      Dated:     March 22, 2019                              /s/ Barbara   A. McAuliffe             _
                                                           UNITED STATES MAGISTRATE JUDGE
26
27

28
                                                       1
